Johnson, Judge:
These appeals for reappraisements have been submitted upon tbe following stipulation of counsel for tbe respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the Appeals for Reappraisement enumerated in the attached Schedule of Cases consists of plywood, other than birch plywood, exported from Japan; and that, at the time of exportation to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was $34.00 per thousand square feet, f.o.b. Japan.
IT IS FURTHER STIPULATED AND AGREED that the merchandise covered by the Appeals for Reappraisement enumerated in the attached Schedule of Gases, to wit, plywood other than birch plywood, is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under See. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the Appeals for Reap-praisement enumerated in the attached Schedule of Cases may be deemed submitted for decision on the foregoing stipulation.
On tbe agreed facts, I find that tbe export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, 70 Stat. 943, is tbe proper basis for the determination of tbe value of tbe plywood, other than birch plywood, covered by the appeals for reappraisement enumerated in tbe attached schedule, and that such value is $34 per thousand square feet, f.o.b. Japan.
Judgment will be rendered accordingly.